HENRIOD, Chief Justice.
Appeal from a conviction and judgment on a jury verdict on a third degree burglary charge. Affirmed.
The evidence in this case is overwhelming to show that a burglary was committed at the time and place charged. Likewise it was shown that on the night of the burglary, defendant’s fingerprints were found on a cardboard box, without any attempt at explanation by anyone that would indicate anything other than that the accused was in the house.
Defendant urges that the complainant lied when he said he had drawn some money out of a local bank prior to’ the burglary and that it was missing thereafter. It appears that the accused may have been right about a prevarication, but that fact does not establish that there was not and could not have been a burglary. The jury, on *150competent and very substantial evidence given by impartial investigating peace officers as to the physical facts and the identification of defendant by fingerprints, all of which was undisputed, easily could have led the jury to believe beyond a reasonable doubt that a burglary had been committed and that the defendant did it. The facts reflected in the record are such that this court justifiably cannot disturb the verdict.
McDonough, crockett, wade and CALLISTER, JJ., concur.